Case 2:20-cv-00192-RCY-LRL Document 28-3 Filed 08/28/20 Page 1 of 14 PageID# 255




                         EXHIBIT 3
Case 2:20-cv-00192-RCY-LRL Document 28-3 Filed 08/28/20 Page 2 of 14 PageID# 256




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division


 NIKIA EDWARDS, on behalf of herself
 and others similarly situated,

        Plaintiff,

 v.                                                   Civil Action No. 2:20cv192

 OPTIMA HEALTH PLAN and
 SENTARA HEALTH PLANS, INC.,

        Defendants.


                           DECLARATION OF ANDREA COSTEN

        Pursuant to 28 U.S.C. § 1746, I, Andrea Costen, declare under penalty of perjury that the

 following statements are true and correct to the best of my knowledge:

        1.      My name is Andrea Costen and I am the Director of MLTSS Care Services for

 Utilization at Optima Health.

        2.      I have been with Optima since 2008.

        3.      In this and prior roles, I have managed a variety of Optima employees and am

 familiar with employees serving under the following job titles: Integrated Care Managers

 (ICMs), Clinical Claims Reviewers (CCRs), Authorization Coordinators, and Pre-Authorization

 Coordinators. However, as described below, Optima uses very general job titles across multiple

 business lines. There are many separate and distinct jobs that fall under some of these broad job

 titles. For example, under the ICM job title, I worked with numerous employees who perform a

 purely utilization review role, determining if a medical service was/is medically necessary,

 appropriate, and covered by the applicable plan. However, there are other ICMs that perform

 nothing but case-management related functions.


                                                  1
Case 2:20-cv-00192-RCY-LRL Document 28-3 Filed 08/28/20 Page 3 of 14 PageID# 257




          4.    The MLTSS department is responsible for managing various Medicare and

 Medicaid plans for the Commonwealth of Virginia, and for providing certain services directly to

 members of these plans. The MLTSS department consists of a separate management and

 reporting structure than that of the Behavioral Health department, in which Behavioral Health

 Utilization Management Care Coordinators are located. They have different managers who

 ultimately report to the Clinical Vice President, Angel Oddo. As such, is would not be possible to

 compare jobs from the MLTSS side of Optima with jobs from the Behavioral Health side of

 Optima.

          5.    All ICMs must have an RN Degree and three years of nursing experience. They

 also must have active license as an RN.

          6.    Employees working under the single title of ICM on the MLTSS side of Optima

 actually perform a variety of distinct and dissimilar jobs under a variety of separate sub Job

 Codes.

          7.    After the onboarding, each ICM receives additional one-on-one department-

 specific training. This includes training with department personnel.

          8.    Within the MLTSS Department, I am familiar with ICMs who perform

 exclusively case management work. They work directly with members, their families, and their

 medical team to ensure they receive proper services to meet their medical needs. Such ICMs are

 expected to speak with and visit the members frequently, review their entire medical history,

 ensure that all of their conditions are actually being treated, and make them aware of other

 possible treatment options. These specific ICMs follow up with the Member, helps them set up

 appointments, and provide insight into a plan of care for the Member. These ICMs are able to

 handle specific, high-risk cases. This can include patients with mental health conditions who



                                                  2
Case 2:20-cv-00192-RCY-LRL Document 28-3 Filed 08/28/20 Page 4 of 14 PageID# 258




 require in person evaluations, pregnant members, and those who are receiving Private Duty

 Nursing.

        9.      These specific MLTSS case management ICMs are predominantly field-based

 employees. They visit members and facilities throughout the day. Given their travel and

 member needs, they have more flexibility in their schedule since they have to meet the needs of

 the members. Analyzing the hours worked of such an employee would be very different than

 analyzing the hours of a utilization related ICM.

        10.     Within the MLTSS Department, I am also familiar with the ICMs who work

 exclusively with the Cypher Health Partnership. Despite the ICM title, this is separate and

 dissimilar job. The goal of this partnership is to reduce recidivism and readmissions to members.

 The ICMs connect with recently discharged members to ensure they receive the proper services

 to continue their path to recovery. This focus on newly discharged, members with high

 recidivism risks requires a different skillset than the other ICMs in the MLTSS Department. The

 Cypher Health Initiative ICMs work mainly in the office and work from 8:00 A.M. to 5:00 P.M.

 with a one-hour lunch break.

        11.     Another distinct job I am familiar with are MLTSS ICMs who perform only

 utilization review work. We sometimes referred to these ICMs as Research ICMs.

        12.     Research ICMs do not perform any case management work, and instead do purely

 utilization/authorization work. Unlike case management ICMs, Research ICMs exclusively are

 office based (at least prior to COVID) and have very minimal direct interaction with

 members/patients.

        13.     Research ICMs receive requests for services from medical providers and evaluate

 the medical necessity of the request. However, ICMs evaluate particularly complicated cases,



                                                 3
Case 2:20-cv-00192-RCY-LRL Document 28-3 Filed 08/28/20 Page 5 of 14 PageID# 259




 using their advanced medical background to determine medical necessity. Research ICMs have

 broad authority to approve requests for services. They use their medical background and

 education to evaluate the requested service to determine if it is medically necessary and covered

 under the plan.     In fact, while some cases can be simple, taking tens of minutes, other cases can

 be so complicated that the evaluation takes an entire day to determine if the request should be

 approved or not. Where the request cannot be approved in whole or in part, the Research ICM

 sends a recommendation and explanation to the Medical Director. Attached as Exhibit A is an

 example of a review performed by a Research ICM. In this case, the ICM reviewed a request for

 a CPAP machine. The ICM found that there was insufficient documentation to meet medical

 necessity standards. However, the ICM used his or her specific knowledge to point out that the

 PSG study conducted did not appear to be accurate and flagged it for the Medical Director’s

 review.

           14.     The separate jobs that fall under the MLTSS ICM general job title have changed

 substantially over time. Employees who left in 2018 or early 2019 would have no direct

 knowledge of what these jobs currently do.

           15.     Plaintiffs, Edna Preau-Grier and Andrea Andaluz were employed as case

 management ICMs in the MLTSS side of Optima Health. They both started September of 2017.

 However, Ms. Preau-Grier stopped working for Optima in August 2018 and Ms. Andaluz

 stopped working for Optima in March of 2019. Both Plaintiffs worked out of their home offices

 and visited members to perform their interviews and evaluations. As such, the majority of their

 time was spent performing evaluations and determining and remedying gaps in care for their

 members.




                                                    4
Case 2:20-cv-00192-RCY-LRL Document 28-3 Filed 08/28/20 Page 6 of 14 PageID# 260




        16.     Ms. Preau-Grier would have only been with Optima for around 11 months.

 Importantly she would not have been fully autonomous as an ICM until at least a few months

 into her employment. She would not have been at Optima long enough to understand the job

 requirements of all case management-ICMs within the MLTSS department—much less MLTSS

 ICMs performing on the Cypher Health Initiative, or Research ICMs.

        17.     Although Ms. Andaluz worked for Optima for a longer period of time, she still

 would not have sufficient knowledge of the Cypher Health Initiative ICMs given that the

 initiative had not begun until after she left, the Research ICMs, nor any of the ICMs on the

 Behavioral Health side of Optima.

        18.     The jobs performed by Ms. Andaluz and Ms. Preau-Grier are vastly different than

 the jobs performed by, for example, a research ICM. They are also vastly different than (for

 example) an Authorization Coordinator or a Clinical Claims Reviewer.      Unlike Andaluz/Preau-

 Grier, these utilization reviews jobs are not field jobs, have almost no member/patient

 interaction, rely on separate guidelines, and produce vastly different work product.

        19.     I also supervise Clinical Claims Reviewers whose job is very different from any

 other jobs at Optima.   CCRs must have an RN degree. In addition, due to the medical coding

 they must understand, they also receive 12-18 months of training to learn how to understand,

 evaluate, and make determinations regarding the medical coding guidelines Optima uses. CCRs

 perform medical coding functions on behalf of Optima. They review certain claim payments that

 are not automatically paid by the Optima payment system. CCRs use their clinical and medical

 coding knowledge to evaluate complex medical services and ensure that they can determine an

 appropriate code in which these services fit. They review the entire care package, including

 claim information and provider documentation to determine if the services meet medical



                                                 5
Case 2:20-cv-00192-RCY-LRL Document 28-3 Filed 08/28/20 Page 7 of 14 PageID# 261




 necessity and to ensure they are (or can be) coded correctly. Upon making such determination,

 the CCR will either approve the claim or prepare their recommendation for final denial from the

 medical director. However, there are instances in which the CCR may make the denial without

 input from the Medical Director, making them different from other employees referenced herein.

        20.     These employees are not really considered care managers or utilization review

 employees whatsoever. CCRs have absolutely no member interaction. They work two to three

 days a week from home and the remainder in the office. This schedule is unique when compared

 to the other positions, and they often have schedules that are outside of normal business hours.

        21.     There are essentially no similarities between the role of a CCR and that of an ICM

 performing case management functions—like Mr. Preau-Grier and Ms. Andaluz, nor Ms.

 Edwards nor Ms. Harris. Their work hours, location, and services provided are all different.

 Clearly, the CCRs are nothing like the positions held by any of the named Plaintiffs.

        22.     I also have supervised Authorization Coordinators. They must have an LPN

 Degree and three years of related experience because of the medical evaluations and processes

 they must understand and evaluate. This is a purely utilization review related job.

        23.     Authorization Coordinators receive a service authorization request from the health

 care provider regarding requested services for the member, usually by means of a phone call, fax,

 or email received by an Authorization Secretary.

        24.     The Authorization Coordinator then confirms that the member is active and the

 health care provider is a participating provider in the Optima network. They review the clinical

 information provided to determine if it matches up with clinical guidelines. If, based on their

 exercise of discretion and knowledge, it clearly meets the guidelines, then they approve it. If




                                                  6
Case 2:20-cv-00192-RCY-LRL Document 28-3 Filed 08/28/20 Page 8 of 14 PageID# 262




 they cannot determine that it meets the explicit clinical criteria, then they pass it along to an RN

 who will conduct additional review.

        25.     Authorization Coordinators have occasional member contact throughout the day

 that they generally perform telephonically. They generally work a traditional work schedule

 (8:00 A.M. to 5:00 P.M. and a one hour lunch break).

        26.     In early 2019, we switched authorization coordinators to hourly employees. In

 the event any worked more than 40 hours, they would receive overtime.

        27.     This job is much different than the job performed by Plaintiffs, all of who had

 advanced degrees. Authorization Coordinators’ in the MLTSS side of Optima perform roles that

 are very distinct from those of Plaintiffs Preau-Grier and Andaluz, and from the other Plaintiffs

 They do not provide any case management type work. They work in an office environment and

 have no face to face member interaction or travel requirement.




                                                   7
Case 2:20-cv-00192-RCY-LRL Document 28-3 Filed 08/28/20 Page 9 of 14 PageID# 263




  I declare under the penalty of perjury that the contents of the foregoing paper are true and correct

  to the best of my knowledge, information and belief.




  Dated ____8/26/2020______                             ___                    _______
                                                               Andrea Costen




                                                   8
Case 2:20-cv-00192-RCY-LRL Document 28-3 Filed 08/28/20 Page 10 of 14 PageID# 264




                         EXHIBIT A
   Case 2:20-cv-00192-RCY-LRL Document 28-3 Filed 08/28/20 Page 11 of 14 PageID# 265




UM/Authorization Request


                                  Research ICM Example 3
 General
 Authorization ID:

 Plan Type:                         HMO (Optima ID) | N/A (Optima ID #2)

 Member ID for Auth:                *

 Priority:                          (If available will display here) Fax/Portal Routine

 Timeliness:                        Nonurgent Preservice

 Requested Service:                 Outpatient Medical

 Received Date/Time:                07/02/2020 10:29 Represents date/time fax, portal or call received

 Created:                           07/02/2020 10:31 | Started: 07/06/2020 16:25

 Enrollment Date:                   07/01/2019 Disenrollment Date:

 Estimated Date of Confinement:                    | First OB Visit:

REQUEST TYPE
 Authorization Category:                          Outpatient

 Primary Type:                                     Outpatient

 Show Authorization Type Reference

 IP:                                              No

 Authorization Type:                              REF

REQUESTING PROVIDER
 Please use this Search link to populate the fields below. Do not type directly.
 Last Name:
 City:              CHESAPEAKE              State VA
 Provider ID:

SERVICING PROVIDER/FACILITY
 Please use this Search link to populate the fields below. Do not type directly.
 Last Name:
 City:              CHESAPEAKE State VA
 Provider ID:

 Please use this Search link to populate the fields below. Do not type directly.
 Last Name:
 City:              CHESAPEAKE State VA
 Provider ID:

REQUEST DETAILS
                                                                                                         Page 1 of 4
  Case 2:20-cv-00192-RCY-LRL Document 28-3 Filed 08/28/20 Page 12 of 14 PageID# 266




UM/Authorization Request



Requested Date of Service from:            08/05/2020 to 08/05/2020

Requested Units of Service:                1 Unit Type: Units

Dates of Service:                          08/05/2020 to 11/04/2020

Approved Units of Service:                 0 Unit Type: Units

Discharge Date:                             To:

Certified Days:                             Denied Days:

Extension:

ADDITIONAL DETAILS
Type:

Early Intervention:                                       Infertility:

Letter of Agreement:                                      Patient Pay

Elective Admission:

EPSDT:

Referral Type:

DIAGNOSIS / PROCEDURE
ICD-10                              Description

G47.33                              OBSTRUCTIVE SLEEP APNEA
Procedure Codes                     Description

95811                               POLYSOM 6->YRS CPAP 4-> PARM: McmRev
MCG CRITERIA (NEW OR EDIT EXISTING)
 Not Met Notes: A-0338 CPAP Titration, Sleep Center


Non-Clinical Review
Ready for Non-Clinical Review Yes

AUTHORIZATION STATUS
PENDING PA NURSE REVIEW | Forward to:        | PA (OHCC) For Pre-Authorization Use


PA Nurse Review
Ready for PA Nurse Review Yes

AUTHORIZATION STATUS

                                                      J                              Page 2 of 4
  Case 2:20-cv-00192-RCY-LRL Document 28-3 Filed 08/28/20 Page 13 of 14 PageID# 267




UM/Authorization Request



 PENDING RN REVIEW | Forward to: RN

 Note:                                                07/08/20 @ 1650 PVR IS PAR. PER CLINCAL
                                                      REVIEW, CRITERIA NOT MET FOR INLAB
                                                      TITRATION CPT CODE 95811. PENDING TO RN
                                                      FOR REVIEW


RN Review
 Ready for RN Review Yes

AUTHORIZATION STATUS
 PENDING MD REVIEW | Forward to: MD
 Referred from:
 Pending Medical Director Review,
 UM MD Response – Initial, Importance: High, Date Due: 07/10/2020 Pending Medical Director Review

RN Note to Medical Director
 Situation:
 REQUEST FOR PSG AND CPAP TITRATION IN FACILITY

 Background:
 32 YR MALE WITH HX OF SNORING, DREAMS AND NOCTURIA, AWAKENS UNREFRESHED, MORNING
 HEADACHES, ESS2 HAD HOME SLEEP STUDY WHICH WAS NORMAL-AHI 2, LOWEST O2 DESAT IS 93%.

 Assessment:
 PER MCG A-0338 DOES NOT MEET FOR INFACILITY CPAP TITRATION NO CONTRAINDICATION TO
 HOME CPAP TITRATION Medical necessity is not supported for the requested procedure because there was
 no documentation of the following : Home CPAP titration not an option, as indicated by 1 or more of the
 following:
 • Chronic obstructive pulmonary disease or other lung disease; or
 • Heart failure; or
 • No well supported home CPAP titration services available; or
 • Obesity hypoventilation syndrome; or
 • Patient does not have ability to manage equipment.

 Recommendation:
 DENY NMN FOR IN-FACILITY? THE HOME SLEEP PSG STUDY DID NOT APPEAR ACCURATE? OR
 APPROVE AS ATTENDED PSG AND CPAP NEEDS TO BE DONE IN FACILITY.


Authorization Comments
 Comment 1: CSC Field 19 (Viewable in FAX)
 DENIED PER MEDICAL DIRECTOR




                                                       J                                            Page 3 of 4
  Case 2:20-cv-00192-RCY-LRL Document 28-3 Filed 08/28/20 Page 14 of 14 PageID# 268




UM/Authorization Request



Comment 2: CSC PL (Claims)
7/10/2020 DENIED D84F PER DR FOR INFACILITY SLEEP STUDY DOES NOT MEET MCG A-0338 NO
CONTRAINDICATION TO HOME CPAP TITRATION Medical necessity is not supported for the requested
procedure because there was no documentation of the following : Home CPAP titration not an option, as
indicated by 1 or more of the following:
• Chronic obstructive pulmonary disease or other lung disease; or
• Heart failure; or
• No well supported home CPAP titration services available; or
• Obesity hypoventilation syndrome; or
• Patient does not have ability to manage equipment.
NOTIFIED ALICIA RE; DENIAL/REASON PEER TO PEER AND APPEALS OPTIONS AUTOFAX AND DENIAL
LETTER SENT.


Medical Director Review
Ready for MD Review
Initial Determination

INITIAL DETERMINATION
DENIED (Not       | Not medically   | Determination  07/10/2020 15:11 | Forward to :      Return Review
Medically         necessary         Date/Time:
Necessary)
Return to RN for Completion,
UM Response, Importance: Critical, Date Due: 07/07/2020 Return to RN for Completion

Medical Director Comments:
NMN


Denial Letter
Ready for Denial Letter Yes

Denial Letter Mailed to   07/13/2020 12:30          | Provider Name:
Provider:
Denial Letter Mailed 07/13/2020 12:30    | Forward to:          Auth Archive           Please manually
to Member:                                                                             close Auth after this
                                                                                       step.




                                                       J                                               Page 4 of 4
